Title: From Thomas Jefferson to Benjamin Harrison, 7 May 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis May 7. 1784.

Since my letter of this morning the post has arrived and brought us a letter from Dr. Franklin of Mar. 9. He had received a letter from Congress informing him of the reasons of delaying our ratification. He apprehends no difficulty from this circumstance, and the rather as he had received a letter from Mr. Hartley dated Mar. 2. (the day before the exchange should have taken place) desiring he would inform him when the American ratification should arrive, and he would then apply for the British and attend the exchange. Letters this moment received from Holland inform us that the protested bills will be taken up; but by pushing a plan of loan on terms most ruinous and disgraceful; yet less so than non paiment would have been. This shews the necessity of doing something effectual in the business of supplies.
I have the honor to be with very great respect, Your Excellency’s Most obedt. humble servt,

Th: Jefferson


P.S. Mr. Hardy desires me to present his compliments and to inform you that the want of any thing material to be added to the intelligence I have communicated prevents him troubling you with a letter.

